 1

 2

 3

 4
                                        UNITED STATES DISTRICT COURT
 5
                                       EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8   JASON PAUL LEGARE,                                             Case No. 1:19-cv-01375-EPG (PC)

 9                                                 Plaintiff, ORDER DENYING AS MOOT
                                                              PLAINTIFF’S MOTION FOR EXEMPTION
10                     v.                                     OF E-FILING COMPLAINT WITH
                                                              REQUEST FOR CLERK TO FILE
11                                                            COMPLAINT FOR ASSIGNMENT,
     E. BURDEN, et al.,                                       SCREENING AND OTHER RELATED
12                                                            PROCEEDINGS
                                                 Defendants.
13                                                            (ECF NO. 2)

14

15         Jason Legare (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights action

16   filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint commencing this action on

17   October 1, 2019. (ECF No. 1). On that same day Plaintiff filed a motion for an exemption of e-

18   filing complaint with request for Clerk of Court to file complaint for assignment, screening and

19   other related proceedings. (ECF No. 2).

20         Plaintiff’s complaint has been filed and assigned to the undersigned for screening and

21   related proceedings.1 Accordingly, IT IS ORDERED that Plaintiff’s motion (ECF No. 2) is

22   DENIED as moot.2
     IT IS SO ORDERED.
23

24      Dated:        October 3, 2019                                      /s/
                                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27          1
                A district judge will likely be assigned at a later date.
            2
                The Court will address Plaintiff’s application to proceed in forma pauperis in a separate order.
28
                                                                1
